Case 3:19-cv-00813-REP Document 35-21 Filed 05/15/20 Page 1 of 4 PageID# 1349




                          Exhibit 21
           Case 3:19-cv-00813-REP Document 35-21 Filed 05/15/20 Page 2 of 4 PageID# 1350

                   Rick Lombardo <0=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
   From:
                   (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=7E289B4A82784C7A8DDB5B7D598FFDF4-RICK.LOMBAR>
   Sent:            Friday, February 24,2017 8:11 AM
   To:              Kyle West <kyle.west@chmuraecon.com>
   Subject:         RE: Follow Up



   Good Morning Sir,

   I was just trying to send you the conferences that we can add to our list then make the decision on which one to attend. I would prefer Texas but it is 3 days
   after the CareerSource Conference in Florida.




   Rick Lombardo
   Chmura Economics & Analytics
   1025 Huron Road East
   Cleveland, OH 44115
   Ricklombardo@chmuraecon.com
   216.357.4730 Ext. 211
   www.chmuraecon.com/JobsEQ

   Great data. Better decisions.


   1 11111 CHMU RA
   (I Ii              Eca nornics & Ana lytics



   From: Kyle West
   Sent: Friday, February 24, 2017 8:09 AM
   To: Rick Lombardo <rick.lombardo@chmuraecon.com>
   Subject: Re: Follow Up



   Good morning to you too, Rick.




   I imagine Texas is a better event for us than the Ohio one? Or would you recommend we send reps to both?




   From: Rick Lombardo
   Sent: Friday, February 24, 2017 4:45 AM
   To: Kyle West
   Subject: RE: Follow Up



   Annual Conference
   Dates: October 18-20, 2017
   Location: J.W. Marriott, Houston, TX
   Registration Fee: $500/Member Rate $550/Non-Member Rate
   Room Block Rate: $175




   https://www.texasedc.orgicalendar-upcoming-events-0



   Calendar of Upcoming Events I Texas Economic Development ...
   www.texasedc.org

   Past Recent Events. Economic Development Sales Tax Workshop Date: June 9, 20161 Location: Irving, TX Mid-Year Conference Dates: June 8-10,
   20161 Location: Irving, TX




CONFIDENTIAL                                                                                                                                     CHMURA0068218
            Case 3:19-cv-00813-REP Document 35-21 Filed 05/15/20 Page 3 of 4 PageID# 1351

   Rick Lombardo

   Chmura Economics & Analytics

   1025 Huron Road East

   Cleveland, OH 44115

   Rick.Lombardo@chmuraecon.com

   216.357.4730 Ext. 211

   www.chmuraecon.com/JobsEQ




   Great data. Better decisions.




              CH M U RA
                     Economics & Analytics




   From: Kyle West
   Sent: Thursday, February 16, 2017 2:56 PM
   To: Austen Steele <austen.steele@chmuraecon.com>; Rick Lombardo <rick.lombardo@chmuraecon.com>; Doug Cey <doug.cey@chmuraecon.com>, Wilson Cox
   <wilson.cox@chmuraecon.com>; John Grebenc <john.grebenc@chmuraecon.com>
   Subject: Follow Up




   A l l,




   Below please find a current slate of conferences that we plan to have a presence at this year. This is not perfect but hopefully it gives you a clearer idea of
   w hat's on our radar right now. Please send me any events that you think are worthwhile as you become aware of them.




   Also, please subscribe to our YouTube channel.




   Please let me know if you have any questions.




   Kyle




    2017 Event Commitments(not yet committed)                                       Date(2017)        Location                              Attendees
    2017 DREAM                                                                      02/21 - 02/24     San Francisco, CA                     JL, GC
    UPCEA Annual Conference                                                         03/22 - 03/24     Chicago, IL                           JC, JG
    National Association of Workforce Boards                                        03/25 - 03/28     Washington, D.C.                      KW, LP, CC
    Virginia Economic Developers Association Spring Conference                      03/29 - 03/31     Charlottesvi l le, VA                 AS, LL
                                                                                                                                            JL, CC, WC,
     American Association of Community Colleges                                    04/22 - 04/25      New Orleans, LA                       JG
     California Workforce Association (CWA)Spring Conference                       05/10 - 05/12      Garden Grove, CA                      KW, DC
     Pennsylvania Workforce Development Association Annual Conference              05/10 - 05-12      Hershey, PA             "Wm           AS
     AIR Forum                                                                     05/30 - 06/02      Washington, D.C.                      JG, JL, WC
     C2ER Annual Conference                                                        06/12 - 06/16      Denver, CO                            KW, DC
     CWA Fal l Conference                                                          09/05 - 09/07      Monterey, CA                          KW, DC
     Michigan Works!                                                               09/10 - 09/12      Soaring Eagle Casino and Resort       RL
     IEDC Annual Conference                                                        09/17 - 09/20      Toronto, CA
     I nnovate + Educate                                                           10/01 - 10/31      Chicago, IL




CONFIDENTIAL                                                                                                                                         CHMURA0068219
           Case 3:19-cv-00813-REP Document 35-21 Filed 05/15/20 Page 4 of 4 PageID# 1352
    IAMC 2017 Fal l Professional Forum                           10/08 -10/11     Richmond, VA
    NC Works Partnership Conference                              10/11 - 10/13    Greensboro, NC
    Virginia Economic Developers Association Fal l Conference    10/11 - 10/13    Virginia Beach, VA
    CoreNet Global Summit                                        11/05 - 11/07    Seattle, WA          KW, DC
    Hire Ed                                                      12/01 - 12/31    Unknown              CC, LP, WC
    New York Association of Training & Education Professionals   Unknown          Unknown              RL
    Texas Workforce Association                                  Unknown          Unknown              RL
    2017 Event Commitments(not yet committed)                    Date(2018)       Location             Attendees
    IEDC Leadership                                                    1/1/2018   U nknown             R L, AS




   Kyle West

   Applied Economics & Technology Advisor

   Chmura Economics & Analytics

   1325 W First Avenue, Suite 200

   Spokane, WA 99201

   V: 509.396.2694 x 301

   M: 509.496.7028

   kyle.west@chmuraecon.com

   www.chmuraecon.com




   Great data. Better decisions.




               CHMURA
   III"1
    •   .            Economics a Analyt,Cs




CONFIDENTIAL                                                                                                   CHMURA0068220
